Appellee recovered judgment against appellant on account of personal injuries received by him in a wreck of one of its passenger trains upon which he was riding as a passenger. The company's appeal is based mainly upon the alleged insufficiency of the evidence to authorize the court to submit to the jury the issues of negligence upon which the verdict was based. An examination of the testimony convinces us, however, that there was ample evidence tending to show negligence of appellant in respect to its track being in a defective condition, and in respect to its employes' failing to keep a proper lookout, and running the train at too high a rate of speed, and these are the particulars in which it is complained that the court erred.
It is now too well settled to be considered an open question that it is not error for a trial court to require as a condition precedent to his overruling a motion for a new trial, a remittitur of damages deemed by him to be excessive. (Ft. Worth  D.C. Ry. Co. v. Linthicum, 33 Texas Civ. App. 375[33 Tex. Civ. App. 375].) This disposes of all issues adversely to appellant, and results in an affirmance of the judgment.
Affirmed.
Writ of error refused.